Citation Nr: 1011321	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  97-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric condition, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric condition, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied a claim to reopen a claim 
for an acquired psychiatric disorder claimed as nervous 
condition and PTSD due to a lack of new and material 
evidence.

This appeal was previously before the Board in April 2006 and 
April 2008.  The Board remanded the claim so that additional 
evidence could be obtained and associated with the claims 
file, and to enforce the prior remand.  The case has been 
returned to the Board for further appellate consideration

The issue of entitlement to service connection for an 
acquired psychiatric condition, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The February 1993 and February 1997 RO rating decision 
that denied claims of entitlement to service connection for a 
psychiatric condition and PTSD, respectively, were not timely 
appealed and are final.

3.  Evidence added to the record since the February 1997 
rating decision is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection.
CONCLUSION OF LAW

As evidence received since the RO's February 1997 denial is 
new and material, the criteria for reopening the claim for 
service connection for an acquired psychiatric condition, to 
include PTSD, are met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans' Claims (the Court) is applicable to 
this claim.  In this case, because of a full grant of the 
benefit requested, any deficiency in the initial notice to 
the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Laws and Regulations

The Veteran has prior denials for claims for service 
connection for a psychiatric disorder and service connection 
for PTSD.  He was respectively originally denied these claims 
in rating decision in February 1993 and 1997.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that claims for service connection for PTSD includes claims 
for service connection for any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Veteran's two prior claims have been combined, 
as shown on the title page.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

As noted in the introduction, the Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis

As noted above the Veteran was initially denied service 
connection for a psychiatric condition in February 1993 and 
was initially denied service connection for PTSD in 1997.  
Although notified of the denials, the Veteran did not 
initiate an appeal of either determination.  As such, those 
decisions are final as to the evidence then of record, and 
are not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As 
the claims are being combined under Clemons, the Board will 
consider the 1997 denial as the last final denial of record, 
and will address the evidence of record with February 1997 as 
the line of demarcation.  In both rating decisions it was 
noted that the Veteran was denied service connection due to a 
lack of current diagnosis.

The evidence of record at the time of the February 1997 
rating decision included: the Veteran service treatment 
records; post-service treatment records dated from September 
1994 to June 1996 from the VAMC in Puerto Rico; two VA 
examinations; and statements from the Veteran that he 
believed he had a psychiatric condition which started in 
service.  In an April 1993 VA Mental Disorders examination 
the VA examiner found that the Veteran did not have a 
psychiatric condition.  In a January 1997 VA PTSD examination 
the VA examiner did not provide an Axis I diagnosis for the 
Veteran but noted he had psychosocial stressors. 

Evidence submitted after February 1997 included VA treatment 
records containing diagnoses of major depressive disorder 
(MDD) and an anxiety disorder.  VA treatment records also 
showed that the Veteran was receiving counseling and 
medication to help control his anxiety and depression.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the February 1997 
decision, and is not cumulative or duplicative of evidence 
previously considered.  The VA treatment records show that he 
has been diagnosed with psychiatric conditions (MDD and an 
anxiety disorder), and are "material" evidence, as they 
constitute evidence which, alone or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
current disability/diagnosis.  Consequently, this evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for an acquired 
psychiatric condition, to include PTSD.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
headaches, residuals of head injury, are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric condition, to include PTSD; to this extent the 
appeal is allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to 
this appeal.

The Veteran's service entrance examination did not note 
complaints, history or diagnoses of any psychiatric 
condition.  An April 1991 service treatment record noted that 
he was "worried," but the treatment was in regards to chest 
pain and gave a diagnosis of "? cartilage crepitation at 
times."  On his July 1991 separation examination he marked 
that he was not sure if he had depression or excessive worry.  

VA examinations from February 1993 and February 1997 noted 
that the Veteran did not meet the requirements for a 
psychiatric diagnosis.  In a March 2002 VA PTSD examination 
the examiner noted that the Veteran did not meet the criteria 
for a diagnosis of PTSD.  Durham VAMC records from 2002 to 
2005 show that the Veteran has been diagnosed with an anxiety 
disorder, MDD, and recurrent depression.  He is also 
prescribed medication for his conditions.  An April 2005 PTSD 
evaluation noted that his testing scores were not consistent 
with a diagnosis of PTSD and that his interview did not 
indicate the presence of MDD.  The treatment records do not 
contain any statements of etiology regarding his diagnosed 
psychiatric conditions, though his service in the Persian 
Gulf was addressed.  Specifically, the Veteran described the 
fear related to his parachute accident, and the way he was 
treated by a commanding officer (who directed the Veteran to 
take his gas mask off and test the air after a poisonous gas 
scare) as events in service that caused him anxiety.

The Board recognizes that the evidence of record need only 
indicate that the claimed disability may be associated with 
an incident of service, which is a low threshold, to trigger 
VA's duty to provide a medical nexus opinion.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & 2009); 38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  As the Veteran has been diagnosed with 
psychiatric disorders, and there is an indication from the 
Veteran's discharge examination that he felt he may be 
depressed or have excessive worry, the Board finds that it is 
necessary to afford the Veteran a VA examination and obtain a 
medical nexus opinion based on a comprehensive review of the 
entire claims file, including service and post-service 
medical evidence.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)  Additionally, 
the Veteran should be contacted and asked to provide a list 
of treatment providers for his psychiatric conditions since 
service, and requests for authorizations to consent to the 
release of medical information should be sought for all 
private treatment records he reports.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
psychiatric disability.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims file, should 
be obtained and associated with the 
claims file.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination, by a psychiatrist or 
psychologist, for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that his psychiatric 
disability was incurred in or aggravated 
by active service.  All pertinent 
evidence of record should be addressed.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Mental 
Disorder Examination, revised on May 1, 
2007.  

Prior to the examination, the claims file 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  The examiner should address the 
multiple psychiatric diagnoses presented 
in the claims file, and clarify the 
Veteran's current psychiatric 
diagnosis/diagnoses.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


